Exhibit 10.2

 

[Logo]

 

 

10/4/2011

 

Stuart D. Missling / Director of Operations / Datalink Corporation

 

Re: Lease Termination Agreement

 

 

Whereas, Landlord and Tenant agree and now desire to provide termination of the
lease agreement between High Street & Datalink Corporation for the rental
property located at 7205 Golden Triangle Dr., Eden Prairie, MN 55344, and the
return of the Leased Premises to Landlord, prior to the current expiration date
of the Lease

 

Prior to the Termination Date, Tenant shall quit the Premises and surrender and
return the Premises to Landlord, “as is”.

 

 

The lease termination includes the following elements:

 

·                            Effective date of the lease termination will be
October 3rd, 2011

·                            All costs for demolition and associated expenses
incurred will be covered by High Street

·                            High Street will return Datalink Corporations
deposit check

 

 

Landlord

 

Tenant

 

 

 

High Street Equity Advisors, LLC

 

Datalink Corporation

 

 

 

 

 

 

/s/ Robert V. Murray

 

/s/ Stuart D. Missling

Robert V. Murray/VP Business Development

 

Stuart D. Missling/Director of Operations

 

--------------------------------------------------------------------------------